Citation Nr: 0426023	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  99-09 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected systolic hypertension, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for service 
connected chronic digestive system diseases, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for service 
connected status post bilateral bunionectomies.

4.  Entitlement to service connection for tuberculosis.

5.  Entitlement to service connection for drug allergies.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	The Board must remand this case for the RO to schedule a 
Travel Board hearing.

A preliminary review of the record discloses that the veteran 
requested a hearing before a Member of the Board of Veterans' 
Appeals.  A hearing was scheduled for May 25, 2004.  The 
veteran failed to show up for this hearing.  The veteran 
indicated that she was unaware of the need to state her 
reasons for requesting rescheduling of her Travel Board 
hearing.  She contacted the American Legion office on May 3, 
2004 to inform them that she had a schedule conflict.  The 
American Legion sent the May 3, 2004 letter to the Department 
of Veterans Affairs at that time to request rescheduling of 
the Travel Board hearing.  VA requested a full explanation on 
May 25, 2004, the date of the hearing, and the request was 
passed on to the veteran via the May 25, 2004 letter.  The 
veteran responded on June 6, 2004.  Under these 
circumstances, the RO must re-schedule the veteran for a 
Travel Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule a Travel Board 
hearing before a traveling Member of the 
Board.  The RO should also inform the 
veteran of her rights associated with the 
hearing, and which rights he may waive in 
electing another type of hearing.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



